Mayo, J.
It is competent to show that a part of the consider-? ation of a sale of real estate by plaintiff to defendant was a note of her son, due to defendant at the time of the sale. This evidence neither contradicts the deed, nor is it the promise to pay the debt of another.
2. An act of mortgage which stipulates that the mortgagor shall pay the “ costs ” that may be incurred in collection of the debt, “ be it in attorney’s fees or otherwise,” manifestly refers to *28costs of a suit, and contemplates that they shall be paid only in case a suit is instituted. Where, therefore, a third possessor of mortgaged property pays the mortgage as soon as notice and demand are served upon him, no attorney’s fees can he legally charged or collected on said mortgage.